COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00290-CV
 Style:                   Jeffrey A. Harberson v. Brianne Strickland
 Date motion filed*:      February 15, 2019
 Type of motion:          Fourth Motion to Extend Time to File Brief
 Party filing motion:     Pro se Appellant Jeffrey A. Harberson
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 July 30, 2018
        Number of extensions granted:           3     Current Due Date: February 13, 2019
        Date Requested:                    June 2019 (no day listed)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: March 15, 2019.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: Because appellant’s extension attaches a copy of a prison mailroom form
      indicating that his brief had been mailed on November 27, 2018, the Court grants, in part,
      appellant’s fourth motion to extend time to file appellant’s brief for 30 days, but no further
      extensions will be granted. Accordingly, this Court will dismiss this appeal for want of
      prosecution if no brief is timely filed by March 15, 2019. See TEX. R. APP. P. 42.3(b).____

Judge’s signature: _/s/ Laura Carter Higley______________________
                   ☒ Acting individually         Acting for the Court
Date: ___February 26, 2019____




November 7, 2008 Revision